C. D. Ponce. — Divorcio.
(Por la Corte, a propuesta del
Juez Presidente Señor Del'Toro.)
Por cuanto, dictada sentencia en este pleito el 3 de noviembre de 1942, la parte perdidosa apeló para ante esta Corte el 3 de diciem-bre siguiente, y
Por Cuanto, a los fines de perfeccionar el recurso se concedió al taquígrafo una prórroga de treinta días para preparar la transcrip-ción, venciendo dicha prórroga el 4 de febrero de 1943 sin que la transcripción se presentara, y
Por cuanto, la parte apelante no practicó después gestión otra alguna para ultimar su apelación y en ello basándose la parte apelada solicitó la desestimación del recurso por moción de marzo 29, 1943, cuya vista se celebró el 12 de abril en curso sin asistencia de las par-tes:
Por tanto, de acuerdo con los hechos y la ley, se declara con lugar dicha moción y en su consecuencia se desestima, por abandono, el recurso.